Citation Nr: 0636157	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  97-03 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for a skin disability, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board remanded this case in November 2005 for due process 
concerns, and the case has been returned for further 
appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his December 2004 substantive appeal, the veteran 
requested a videoconference hearing before a Veterans Law 
Judge at the Cleveland RO.  He reiterated this request in a 
May 2005 statement and in a second October 2005 substantive 
appeal form.  Such a hearing has not yet been held.  To 
accord the veteran due process, he should be scheduled for an 
appropriate Board hearing.  See 38 C.F.R. § 20.700 (2006).  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a videoconference hearing 
at the Cleveland RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of the notice 
scheduling the hearing should be placed in the claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



